Citation Nr: 0804539	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in exces of 20 percent for 
status post partial lateral meniscectomy with patellofemoral 
syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his former spouse, and his brother


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1999 to June 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's right knee disability currently is rated under 
Diagnostic Code 5259 for "frequent episodes of 'locking,' 
pain, and effusion in the joint."  At his August 2007 
hearing, the veteran testified that his right knee disability 
also results in instability and painful range of motion.  See 
August 2007 hearing transcript.  The record does not contain 
adequate, current findings for either of these symptoms, 
however.  The most recent VA examination, conducted in 
February 2006, does not report the veteran's range of motion 
in the right knee, and the most recent range of motion 
findings, which do not report whether the veteran had pain on 
motion, are dated in August 2005.  Additionally, although the 
February 2006 VA examination states that the veteran did not 
have any instability, the record does not report which tests 
were conducted to make that finding, and the Board notes that 
an August 2005 VA treatment record reports that a lateral 
joint laxity test was positive.  In light of the inadequate 
findings of the February 2006 VA examination, the Board finds 
that a new VA examination is needed to determine the current 
severity of the veteran's right knee disability.  See 38 
U.S.C.A. § 5103A(d).  





Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any relevant VA 
treatment records dating after October 
2005.  If treatment records are not 
available, that should be noted in the 
record.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his right knee disability.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished, and the 
examiner is requested to report 
complaints and clinical findings in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



